Citation Nr: 0629355	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for lumbar stenosis, 
secondary to the service-connected residuals of the left 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran had active duty military service from November 
1981 to September 1985 and periods of unverified reserve duty 
from January 1986 to 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran presented testimony in July 2004, at a local RO 
hearing, and in April 2005, at a video-conference hearing 
before the undersigned Veterans' Law Judge.  Transcripts of 
both hearings are of record. 

This case was remanded in a June 2005 Board decision for 
further development.


FINDINGS OF FACT

1.  Lumbar stenosis was not manifested during active duty 
service, or for several years thereafter.

2.  The competent medical evidence does not show that lumbar 
stenosis, claimed as a back condition, developed secondary to 
the veteran's service-connected left ankle disability.


CONCLUSION OF LAW

Lumbar stenosis was not incurred during active military 
service; nor is it proximately due to or the result of the 
veteran's service connected left ankle disability.  
38 U.S.C.A. § 101(24), 1101, 1110, 1112, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102, 3.303, 3.310 (a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran submitted a claim for secondary 
service connection in April 2002.  In correspondence dated in 
August 2002 and July 2005, he was notified of the provisions 
of the VCAA as they pertain to the issue of secondary service 
connection.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified treatment records which the RO obtained.  
The appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  The veteran was 
provided several opportunities to identify relevant evidence, 
most recently following a June 2005 remand.  He has not 
provided any additional evidence.  Therefore, the Board is 
satisfied that VA has assisted the veteran in the development 
of his claim in accordance with applicable laws and 
regulations.  Accordingly, the Board will address the merits 
of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran was sent notice in April 2006 and June 2006 
correspondence; however, because this claim is being denied, 
any other notice requirements beyond those cited for service 
connection claims, are not applicable.  As indicated above, 
there has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.  

Factual Background

Service medical records reflect treatment in June 1983 for 
low back pain in the paraspinal muscle group, with a 
diagnosis of muscle spasms.  A March 1984 record indicates 
the veteran was seen for sudden onset of low back pain.  
Notes reflect he was very tender at the L4-S1 area.  The 
diagnosis was acute lumbosacral strain.  Physical therapy 
consultation notes show a diagnosis of sacroiliac strain.  On 
a January 1985 report of medical history form the veteran 
stated he was in excellent health and specifically denied 
recurrent back pain.  The January 1986 entrance examination 
for reserve duty did not reflect any disorders of the back.  
The record of a December 1986 periodic physical essentially 
indicated the physical examination was normal.

The veteran was seen throughout January 2002 at a VA medical 
center with complaints of low back and calf pain.  February 
2002 records reflect the veteran's report that he injured his 
back after jumping from a three foot wall one month prior.  
Some records show the veteran indicated that he had hurt his 
back four years prior, when a truck jostled some passengers 
during a military exercise.  MRIs taken of the spine in March 
2002 showed moderate to severe right neural foraminal 
stenosis, mild central canal stenosis at L5-S1 related to a 
right paracentral/intraforaminal disc protrusion superimposed 
on a diffuse disc bulge with bilateral facet arthropathy and 
mild left neural foraminal stenosis at L4-L5 related to a 
asymmetric disc bulge to the left with facet overgrowth.  

The veteran submitted a December 2000 light profile order 
from C.Y., M.D. to show that he had been excused from 
extended running activities due to his chronic left ankle 
instability. 

VA outpatient records reflect that in February 2003 the 
veteran requested, and was provided, a written statement from 
a VA physician stating the veteran's back pain was aggravated 
by a jump on weak ankles in January 2002.  

The veteran underwent a VA exam in May 2003 during which the 
examiner noted a history of low back pain dating back to 
March 1984.  A diagnosis of lumbar spondylosis was provided.  

During a July 2004 hearing before a Decision Review Officer 
(DRO), the veteran testified the initial back injury occurred 
in 1982 while doing an exercise.  He alleged that he was told 
of a disc injury in his back and placed on bed rest.  He 
stated his back was reinjured two years later (in 1984) and 
he was put on a limited activity profile.  The veteran 
further testified that his back pain continued while in the 
reserves, causing him to miss some reserve drill dates.  The 
veteran initially stated that he did not receive treatment 
between 1985 and 1990, but later stated he had indeed 
received treatment from the Columbia VAMC during the 1980's 
and 1990's.  He later stated it was a private physician.  
Both the veteran and his spouse testified he had not 
reinjured his back since he was injured during active duty.  

At an April 2005 Board hearing the veteran testified that in 
2002 his family doctor, C.Y., M.D. told him that his back 
disability could have occurred twenty-five to thirty years 
earlier, with the back eroding over time.  The veteran again 
denied any trauma to his back since leaving the military.  He 
maintained his contention that his unstable left ankle causes 
him to shift his weight and that in turn causes back spasms 
and aggravates the back disability.  The veteran also stated 
he was placed on light duty status at his job as a police 
officer but not due to a back disability.

The veteran underwent an additional VA examination in 
December 2005 to determine whether his back disability was 
secondary to the left ankle disability.  The veteran reported 
having pain in his lower back since 1992, which had worsened 
after the 2002 jump.  The examiner noted left ankle x-rays 
from May 2003 showed minimal degenerative joint disease with 
well-maintained joint space.  The examiner noted that the 
veteran's ankle pain was minimal although he has had some 
chronic left ankle pain since the injury.  There has been no 
surgery, injections, or assistive devices used for the back 
or the ankle.  The examiner's diagnosis was lumbar spinal 
stenosis with some neural foraminl stenosis; mild 
degenerative joint disease of the lumbar spine; and 
lumbosacral strain.  Following the examination and a review 
of the record, the examiner opined it was less likely than 
not that veteran's current low back pain and spinal stenosis 
was caused or aggravated by his previous injury to his 
service-connected left ankle.  He provided four reasons for 
this conclusion: 1) the residual joint disease from the ankle 
injury is minimal, 2) the majority of people who experience a 
left ankle injury like the veteran, never have aggravation of 
their lower back, lumbar spine, 3) it would to be unusual for 
someone of the veteran's age, with his previous activity 
level, to have lumbar spine disease without a previous ankle 
injury, and 4) the veteran's history and examination finding 
do not completely correlate with previous MRI findings.  

Laws & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

In this matter, the veteran contends that he is entitled to 
service connection for lumbar stenosis secondary to his 
service connected ankle disability.  In prior decisions, the 
RO has considered the claim on a direct basis and therefore 
the Board will briefly explain why direct service connection 
is not warranted.  

The Board observes that the veteran has a current back 
disability; however there is no evidence to show any back 
injury or diagnosis of lumbar stenosis during active duty 
military service.  Service medical records reflect treatment 
for low back pain; however the only diagnoses were muscle 
strain, sacroiliac strain, and acute lumbosacral strain.  The 
Board also observes no treatment for a back disability for 
several years after separation from active duty.  The veteran 
has provided conflicting testimony regarding about treatment 
for back pain after leaving active duty service.  At any 
rate, the Board notes that the veteran did not provide any 
evidence of treatment for his back in the years soon after 
leaving active duty, nor did he provide sufficient 
identifying information to have any alleged VA or private 
medical records obtained by VA- despite opportunities to do 
so.  Therefore the Board must conclude that there is no 
evidence of this treatment, and base the determination on the 
evidence available.  There is no evidence of lumbar stenosis 
during active duty; and no competent medical opinion showing 
a nexus between the lumbar stenosis and an injury or disease 
present during active duty military service.

The Board observes that the alleged injury occurred in 
January 2002, long after active duty, although allegedly 
during a period of reserve duty.  The veteran can only be 
service connected for an injury which was incurred while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 1110, 1131 (2005).  Here however, the 
injury occurred in the course of the veteran's civilian 
duties as a police officer.  The veteran essentially 
testified to this in April 2005, although it seems he was not 
forthcoming with this information.  He also did not provide 
the reasons for which the police department placed him on 
light duty status for over a year, explaining that he was 
told to take a break.  The Board observes VA treatment 
records though, which show he was given a two-week pass from 
work following the injury.  They also show that he required a 
doctor's permission in order to return to work, which tends 
to suggest to the Board that he was injured in his duties as 
a civilian police officer.  Thus, in closing, it is clear to 
the Board that his injury was not incurred in active duty for 
training, or inactive duty for training.  As such the Board 
finds service connection on a direct basis not warranted.

As mentioned, the veteran's only contention is that his 
service connected left ankle disability either caused his 
lumbar stenosis or aggravated a preexisting back condition.  
Based upon a review of the record, the Board finds the 
preponderance of the evidence does not support such a claim.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board observes that the testimony provided by the veteran 
tends to suggest that back disability was not caused by the 
January 2002 injury.  At both hearings, although the veteran 
specifically denied reinjuring his back since leaving active 
duty in 1985, VA treatment records show otherwise.  Records 
from the Dorns Veteran's Hospital show complaints of low back 
pain in March 1999, which reportedly begun after moving heavy 
boxes one week prior; and in November 1999 when he injured 
his back after recently helping someone move.  However, the 
Board's decision is not based entirely on this showing of 
prior injury because where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, 5 Vet. App. 91 (1993).  

The Board notes that no competent medical evidence has been 
provided which establishes that the veteran's service 
connected left ankle disability caused his lumbar stenosis or 
aggravate a pre-existing back condition.  In this regard, the 
Board observes the findings of the December 2005 VA examiner 
who, after reviewing the available evidence, opined, and 
provided several reasons why it was less likely than not that 
veteran's current low back pain and spinal stenosis was 
caused or aggravated by his previous injury to his service-
connected left ankle.  

The Board finds this opinion to be competent and probative- 
as the examiner had the opportunity to review the veteran's 
entire claims file, including service medical records.  On 
the contrary, the Board finds that the February 2003 
proffered medical opinion of a VA physician regarding 
aggravation is not competent.  The physician provided the 
veteran with a written statement that his back pain was 
aggravated by the January 2002 jump on weak ankles.  The 
Board finds this opinion is not competent and probative 
medical evidence that can be considered in a determination of 
the issue on appeal.  No discussion of the veteran's post- 
service medical history or treatment records is made here.  
In light of the recent case, Howell v. Nicholson, the Board 
finds that this note is not competent medical evidence.  See 
Howell v. Nicholson, No. 04-624 (U.S. Vet. App. March 23, 
2006) (finding that where a physician's opinion was nothing 
more than a handwritten note on a blank form used for 
prescriptions, and was unenhanced by any medical comment 
medical examiner; it did not constitute competent medical 
evidence).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for lumbar 
stenosis has not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for lumbar stenosis is denied



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


